DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  Applicant argues that Page is not understood to teach or suggest that the ICV system 12 transmits its Bluetooth pairing information after Bluetooth pairing information is received from the body-worn audio/video device 28.  The examiner cannot agree.
In paragraph [0110] of the PG-PUB of the instant application, Applicant defines the MAC address as part of the BLE pairing information.  Therefore, the MAC address received by the ICV 12 at step 104 from the BWC 28 in Page reads on the claimed first pairing information.  The pairing information exchanged at step 116 reads on the claimed second pairing information.  Therefore, in Page, the ICV does transmit pairing information (116) after receiving pairing information (104) as claimed.

Applicant’s arguments with respect to the communication setting button have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,530,983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 2 is objected to because of the following informalities:  The limitation “…transmitted by the in-vehicle communication device the and registers the second pairing information…” should be changed to “…transmitted by the in-vehicle communication device and registers the second pairing information…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Page et al. (US 2018/0020147 A1) hereinafter referenced as Page.

Regarding claim 8, Page discloses 
An in-vehicle communication device (41, 12) which is mounted in a vehicle on which a user rides ([0028]), and can communicate with a wearable camera (28) capable of being worn or possessed by the user, comprising: 
a processor (21); and
a memory that stores in-vehicle device pairing information used for communication with the wearable camera, (Pairing information; [0033]; Pairing information must be stored in some way in order to pair with the BWC at step 116), and one or more programs which, when executed by the processor, cause the in-vehicle communication device to:
		detect that the wearable camera is set on a charging stand that is coupled to the in-vehicle communication device (The reception of the MAC address of the BWC at step 104 is a detection that the BWC is set on the charging stand since being set on the charging stand is the only way the MAC address can be received from the BWC via the Ethernet cable.),
		receive wearable camera pairing information from the wearable camera (Step 104; fig. 3), and
		upon detection of the wearable camera being set on the charging stand that is coupled to the in-vehicle communication device, start performing a second communication process (116; fig. 3) in which the in-vehicle communication device pairing information is transmitted to the wearable camera after the wearable camera pairing information (MAC address) is received (step 104) from the wearable camera ([0033]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Wawrzyniak et al. (US 2014/0118145 A1) hereinafter referenced as Wawrzyniak.


Regarding claim 1, Page discloses 
A communication system (10) in which a wearable camera (28) capable of being worn or possessed by a user ([0030]) and an in-vehicle communication device (41, 12) mounted in a vehicle ([0028]) can communicate with each other, 
wherein the wearable camera includes: 
	a first processor (37)…
a first memory (38) storing pairing information (MAC address is inherently stored in some way on the BWC since this is the only way the ICV system would be able to read and identify it through the Ethernet ports 46 and 26) used for communication with the in-vehicle communication device ([0033]), and one or more programs which, when executed by the first processor, cause the wearable camera to…
	detect that the wearable camera is being charged by a charging device that is coupled to the in-vehicle communication device (A MAC address cannot be sent to ICV unless the camera is inserted into the dock.  Therefore, whatever triggers step 104 qualifies as a detection that the wearable camera is docked.    In addition, paragraph [0032] states that when the body-worn audio/video device 28 is seated in the docking station 30, the camera is charged.  Therefore, whatever triggers the transmission of MAC address to the ICV reads on detecting that the camera is connected to the charger and therefore is charging.),
	in response to…detecting that the wearable camera is being charged by the charging device coupled to the in-vehicle communication device, start performing a first communication setting process in which the first pairing information is transmitted to the in-vehicle communication device (MAC address of camera is read by ICV system 12; [0033] at step 104 in response to insertion in the ICV dock at step 102) through the charging device (30) in a wired communication manner (Ethernet 47 to 46 to 26; [0033]),
wherein the in-vehicle communication device (41, 12) includes:
	a second processor (21); and 
a second memory (22, 23) storing second pairing information (Pairing by definition requires some information to be transmitted to the BWC.  This pairing information must be stored in some way in order to be transmitted; [0033]) used for communication with the wearable camera, and one or more programs which, when executed by the second processor, cause the in-vehicle communication device to:
	detect that the wearable camera is set on the charging stand that is coupled to the in-vehicle communication device (The reception of the MAC address of the BWC at step 104 is a detection that the BWC is set on the charging stand since being set on the charging stand is the only way the MAC address can be received from the BWC via the Ethernet cable.), and
	upon detection of the wearable camera being set on the charging stand that is coupled to the in-vehicle communication device, start performing a second communication process (116; fig. 3) in which the second pairing information is transmitted to the wearable camera after the first pairing information (MAC address) is received from the wearable camera in a wired communication manner ([0033]).
However, Page, fails to explicitly disclose a communication setting button.  However, the examiner maintains that it was well known in the art to provide this, as taught by Wawrzyniak. 
In a similar field of endeavor, Wawrzyniak discloses
a communication setting button (8, 30; fig. 1);
a first processor (305; fig. 3) coupled to the communication setting button ([0041])…
detect an operation of the communication setting button ([0041]),
detect that the wearable camera is being charged by a charging device…
in response to detecting the operation of the communication setting button and detecting that the wearable camera is being charged by the charging device, start performing a first communication setting process ([0044]).
Page teaches an in-vehicle communication device with a charger which pairs with a camera in a wired manner when the BWC is charging via the charger wherein the pairing is initiated when the camera is connected to the charger.  Wawrzyniak teaches a communication device with a charger which pairs with a camera in a wired manner when the camera is charging via the charger wherein the pairing is initiated when the pairing button is operated and the camera is connected to the charger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Page by applying the technique of providing a communication setting button to achieve the predictable result of providing an extra layer of security.
However, Page and Wawrzyniak, the combination, discloses the communication setting button is located on the in-vehicle communication device and therefore fails to explicitly disclose the communication setting button is located on and detected by the camera.  However, the examiner maintains that it was well known in the art to provide this.
Rearrangement of parts is a matter of obvious design choice (MPEP 2144.04 VI C).  Specifically, whether the button is located on the camera or the in-vehicle device is a matter of design choice.  Either way the result is that pairing is performed only if the button is pressed.  Where the button is located has no effect on the operation of the device.	


Regarding claim 4, Page and Wawrzyniak, the combination, discloses everything claimed as applied above (see claim 1), in addition, Page discloses, wherein the charging device and the in-vehicle communication device are connected by a LAN cable (Ethernet cable is used to connect 47 and 46; [0032]). 

Regarding claim 5, Page and Wawrzyniak, the combination, discloses everything claimed as applied above (see claim 1), in addition, Page discloses, wherein the wearable camera determines from output of the charging device whether the wearable camera is set on the charging device (It is inherent that if the wearable camera 28 receives pairing information from the ICV 12, then the wearable camera must be connected to the charging device as this is the only way to reach the ICV 12.  Therefore, the pairing process 100 itself is a determination by the camera that it is connected to the charging device). 

Regarding claim 7, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Wawrzyniak further in view of Bailey (US 2012/0030465 A1).

Regarding claim 2, Page and Wawrzyniak, the combination, discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose the specifics of pairing.  However, the examiner maintains that it was well known in the art to provide this, as taught by Bailey. 
In a similar field of endeavor, Bailey discloses, wherein the [first device] receives the second pairing information transmitted by the [second device] the and registers the second pairing information ([0031]), and
wherein the [second device] registers the first pairing information received from the wearable camera ([0031], [0051]; Received pairing information is stored in a memory in each of the paired devices).
The combination teaches pairing a BWC and an ICV.  Bailey teaches pairing between two devices by negotiating and storing pairing information in each of the devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pairing of Page with the pairing of Bailey to achieve the predictable result of subsequently establishing communications without the need for pairing.

	
wherein the wearable camera (28) performs wireless communication (200; fig. 4) with the in-vehicle communications device (41, 12) using the first pairing information and the second pairing information (Once the devices are paired at step 116 fig. 3, a wireless communication is set.  As pairing inherently includes pairing information from both devices, this wireless communication 200 is ultimately set using the first and second communication setting information.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Wawrzyniak further in view of Myers et al. (US 9,407,624 B1) hereinafter referenced as Myers.

Regarding claim 6, Page and Wawrzyniak, the combination, discloses everything claimed as applied above (see claim 1), in addition, Page discloses starts the first communication setting process with the in-vehicle communication device in a wired communication manner ([0033]; Pairing process 100 is performed over an Ethernet connection).
However, Page, fails to explicitly disclose the indicator.  However, the examiner maintains that it was well known in the art to provide this, as taught by Myers. 
In a similar field of endeavor, Myers discloses wherein the [first device] includes an indicator (Pairing button 312) that instructs to start a first communication setting process for communicating with the [second] device, and starts the first communication setting process with the [second]…after a lapse of a predetermined time from execution of an operation of the indicator (18:65-19:18).
Page teaches pairing two devices over a wired connection.  Myers teaches initiating a pairing process by pressing a pairing button.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Page by applying the technique of providing a pairing button to achieve the predictable result of allowing the user to manually control when pairing occurs.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Welch et al. (US 2007/0230910 A1) discloses a cradle 14 which acts as charger ([0035].  The cradle includes a pairing button to initiate pairing [0040].


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/18/2021